On Rehearing.
Per Curiam.
On rehearing Justices Tyson and Stmpson are of opinion that charge 15, requested by the defendant, should have been given; but the majority of the court adhere to the original opinion, on the ground that the jury may have been “misled by it into an erroneous conclusion.” — Bay Shore R. R. v. Harris, 67 Ala. 6, 9; Gilmore v. State, 99 Ala. 154, 157, 160, 13 South. 536; Adams v. State, 115 Ala. 90, 91, 22 South. 612, 67 Am. St. Rep. 17; Bodine v. State, 129 Ala. 107, 112, 29 South. 296.
Motion for rehearing overruled.
Weakley, C. J., and Haralson, Dowdell, Anderson, and Denson, JJ., concur. Tyson and Simpson, JJ., dissent.